                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007


                                                      March 1, 2019

BY ECF
The Honorable Jesse M. Furman
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     United States ex rel. John A. Wood v. Allergan, Inc.,
                       No. 18 Civ. 9857 (JMF) (Filed Under Seal)

Dear Judge Furman:

        This Office represents the United States of America (the “Government”) in this action
filed under seal by the relator John A. Wood (“Relator”) pursuant to the qui tam provisions of the
False Claims Act, as amended, 31 U.S.C. § 3729-33, and pursuant to the false claims statutes of
26 states and the District of Columbia. The Government determined not to intervene in this case,
and submitted a notice of election to decline intervention dated November 28, 2018. [Dkt. 3].
We have been advised that the Relator intends to dismiss this action voluntarily and without
prejudice, and that Allergan consents to the dismissal without prejudice. We are writing to
advise the Court that the Government consents to the dismissal without prejudice, as it may
obviate the need for the parties to litigate over whether the first-to-file rule bars the current
action. Specifically, Relator has stated that proceeding in this manner would “move this action
toward a more efficient and timely resolution by not litigating the first-to-file argument raised by
Defendant in its Motion to Dismiss.” [Dkt. 32].

       We thank the Court for its consideration of this letter.


                                                      Respectfully,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                 By: /s/ Lawrence H. Fogelman
                                                     LAWRENCE H. FOGELMAN
                                                     Assistant United States Attorney
                                                     Tel. No.: (212) 637-2719
                                                     Fax No: (212) 637-2686
cc:   W. Scott Simmer, Esq.
      Relator’s Counsel

      Hillary Chapman, Esq.
      New York Attorney General’s Office
      Coordinating counsel for the Plaintiff States




                                                2
